      Case 2:08-cr-00181-WBS Document 73 Filed 07/16/20 Page 1 of 2

1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:08-cr-181 WBS
13                 Plaintiff,

14          v.                               ORDER
15   MARCUS GIPSON,

16                 Defendant.

17

18                                ----oo0oo----

19               Defendant Marcus Gipson has filed a motion to reduce

20   his sentence under 18 U.S.C. § 3582(c)(1)(A)(i).         (Docket No.

21   60.)

22               The court recognizes that defendant is 50, has

23   hypertension and kidney disease, and is housed at FCI Lompoc,

24   which has had numerous inmates test positive for the coronavirus,

25   including defendant.    Nevertheless, it appears that the Bureau of

26   Prisons has been able to sufficiently treat his medical

27   conditions, including his chronic health conditions and his

28   diagnosis of COVID-19.     Overall, defendant has not shown that his
                                         1
      Case 2:08-cr-00181-WBS Document 73 Filed 07/16/20 Page 2 of 2

1    age and medical condition, along with the COVID-19 pandemic,

2    qualify as extraordinary and compelling reasons for release under

3    18 U.S.C. § 3582(c)(1)(A) and U.S.S.G. § 1B1.13.         See, e.g.,

4    United States v. Williams, No. 2:13-cr-383 TLN, 2020 WL 3402439,

5    *2 (E.D. Cal. June 19, 2020) (defendant’s confinement at FCI

6    Lompoc and diagnosis of hypertension along with other medical

7    history and prevalence of COVID-19, was insufficient to show

8    extraordinary circumstances under 18 U.S.C. § 3582(c)(1)(A)).

9               IT IS THEREFORE ORDERED that defendant’s motion to

10   reduce sentence (Docket No. 60), be, and the same hereby is,

11   DENIED.

12   Dated:    July 15, 2020

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         2
